     0:19-cv-03249-DCC       Date Filed 05/06/20    Entry Number 36      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

Trey Alexander Williams,                 )      C/A No. 0:19-cv-03249-DCC
                                         )
                         Plaintiff,      )                  ORDER
                                         )
           vs.                           )
                                         )
David Hamilton, York County Moss         )
Justice Center, Chief Hicks,             )
                                         )
                         Defendants.     )
                                         )
      Plaintiff, while a pretrial detainee at the York County Moss Justice Center,
proceeding pro se, filed this case pursuant to 42 U.S.C. § 1983. ECF No. 1. By Orders
dated November 26, 2019, and December 27, 2019, Plaintiff was given an opportunity to
provide the necessary information to bring the case into proper form for evaluation and
possible service of process, including paperwork regarding payment of the filing fee. ECF
Nos. 8; 13. Plaintiff was warned that failure to provide the necessary information and
paperwork within the timetable set in the Order may subject the case to dismissal. ECF
Nos. 8 at 2; 13 at 1. During this same time, Plaintiff filed two motions seeking entry of a
preliminary injunction. ECF Nos. 12; 18. The Honorable Kevin F. McDonald, United States
Magistrate Judge, entered two Reports and Recommendations recommending that the
motions be denied. ECF Nos. 15; 22. On January 24, 2020, Plaintiff was given one final
opportunity to bring the case into proper form for evaluation and possible service of
process.   ECF No. 21.     Plaintiff was warned that failure to provide the necessary
information and paperwork within the timetable set in the Order may subject the case to
dismissal. Id. at 1. On February 21, 2020, because it appeared there was confusion
regarding the pending deadlines in the case, the undersigned issued an Order providing
Plaintiff until March 6, 2020, to provide the necessary documents to bring his case into
proper form. ECF No. 29. In this same Order, Plaintiff was provided one last opportunity
to file objections to Judge McDonald’s Reports and Recommendations and warned that the
undersigned would only review the Reports and Recommendations for clear error if Plaintiff
     0:19-cv-03249-DCC        Date Filed 05/06/20     Entry Number 36       Page 2 of 2




failed to file objections. Id. Plaintiff has not responded to the court’s Orders or filed
objections as instructed, and the time for response has lapsed.
       Plaintiff has failed to prosecute this case and has failed to comply with an order of
this Court. Accordingly, the case is dismissed without prejudice, pursuant to Rule 41 of the
Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).
Because this case is being dismissed pursuant to Rule 41 of the Federal Rules of Civil
Procedure, Plaintiff’s motions seeking entry of a preliminary injunction and the Reports and
Recommendations recommending they be denied are found as moot. ECF Nos. 12; 15;
18; 22.


       IT IS SO ORDERED.

                                                   s/Donald C. Coggins, Jr.
                                                   United States District Judge
May 6, 2020
Spartanburg, South Carolina

                             NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this Order within the time period
set forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                              2
